Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 1 and 9 are currently amended.  Claims 13 is new.  Claims 2-8, 10-12 were previously presented.  Claims 1-6 and 9-11 are drawn to an apparatus.  Claims 7, 8, 12 and 13 are directed to a method.  Claims 1-13 are pending and have been fully considered.
Status of Previous Objections / Rejections
Examiner withdraws some of the previous OA’s (i.e, 04/28/2022) 35 USC §103 rejections, in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent issues.  Since Applicant did not amend independent method claim 7, Examiner applies the prior rejections to the method claims, except Leeuwen is removed from the rejections of claims 7, 8 and 12.  Examiner has applied new 35 USC §103 rejections to the apparatus claims.
Response to Amendment
In their reply dated July 26, 2022, Applicant made claim amendments to address the rejections, statements and claim interpretations of the prior OA.  In view of the claim amendments and the attendant revised scope of the claimed apparatus invention, Examiner applies new claim interpretations, obviousness rationales and grounds of rejections in this OA including a combination of prior art of record and one or more new references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
DaCosta et al. (US20140042062) in view of Wakita (JP2015016761) and Leeuwen et al. (US20060243672) (latter two references are of record).
See Claim Interpretation section in the 12/22/2021 Office action.   
Regarding claims 1, 3, 4 and 10, DaCosta et al. (DeCosta) discloses a ballast water treatment device (Abstract, Figs. 1-4), comprising: 
a ballast pipe 10 comprising a main pipe 10 directly connected to a ballast tank 24 and configured to flow ballast water into the ballast tank, and 
a return pipe 28 having a first end and a second end and configured to return ballast water stored in the ballast tank to the main pipe ([0175], [0176]); 
a bypass pipe 40 having a first end and a second end both of which are connected to the main pipe such that the bypass pipe allows a part of the ballast water flowing in the main pipe to form a divided flow of ballast water flowing in the bypass pipe ([0176], Figs. 1-4); 
a first container 100 in which a sterilizing agent is stored ([0178], Figs. 1-4); 
a first pipe 36 connecting the first container and the bypass pipe with each other and configured to supply the sterilizing agent from the first container to a part of the bypass pipe between the first and second ends of the bypass pipe ([0175], Figs. 1-4, where the piping of the UV system or other biocidal means meets this configuration);  
the first end of the return pipe is connected to the main pipe at a position upstream of the first and second ends of the bypass pipe, and the second end of the return pipe is connected to the main pipe at a position downstream of the first and second ends of the bypass pipe (Figs. 1-4).
Therefore, DaCosta discloses the claimed invention, except 
a second container in which a neutralizing agent capable of neutralizing the sterilizing agent is stored; and 
a second pipe connecting the second container and the bypass pipe with each other and configured to supply the neutralizing agent from the second container to a part of the bypass pipe between the first and second ends of the bypass pipe.
Wakita discloses a ballast water treatment system 100, which performs ballast water sterilization treatment by utilizing an active substance, including a circulation channel 6 that circulates ballast water containing the active substance poured into a ballast tank 3, and active substance removing means 5 for removing the active substance in the ballast water circulated through the circulation channel 6 (Abstract, pp. 5-7 of English translation, Fig. 1).  If chlorine is employed as the sterilizing agent, for example, it may be necessary to remove residual chlorine so that the ballast water is in an environmentally safe state (Wakita, pp. 6 & 7 of 14).  Wakita’s Fig. 1 demonstrates a second container 5 in which a neutralizing agent capable of neutralizing a sterilizing agent is stored as well as a second pipe 5a connecting the second container and a potential bypass pipe with each other and thus able to supply the neutralizing agent from the second container to a part of the bypass pipe between the first and second ends of the bypass pipe.
The claimed elements are already met with DaCosta and Wakita, but Leeuwen et al. (Leeuwen) more clearly depicts a ballast water bypass configuration with the use of an alternate sterilizing agent.  Leeuwen discloses a ballast water ozone injection method and system of ozone treatment which diverts a portion of water from a flow of water in a conduit; injects an ozone-containing gas into the portion to provide an ozonated portion; recombines the ozonated portion with the flow of water in the conduit; and regulates the diverted portion to provide a minimum diverted portion flow rate according to flow in the conduit and proportion of ozone in the injected gas (Abstract, [0001], [0010], [0041], Figs. 4 and 5).  With use of the bypass in this manner, one can achieve better control and regulation of the water sterilization and associated concentration of sterilization agent (Leeuwen, [0047], [0049]-[0052]).
	Therefore, in view of Wakita, and depending on the type of sterilizing agent employed and the need for control, which sterilizing agent can include chlorine as in Wakita, where such sterilizing agent could be substituted for UV in DaCosta, when the claimed invention was effectively filed, it would have been obvious to a person having ordinary skill in the art to include a second container storing neutralizing agent capable of neutralizing the sterilizing agent when necessary, and corresponding piping suitably located as described, as an alternate means of dispensing and if necessary neutralizing particular sterilizing agents such that the ballast water is environmentally safe upon discharge.
Additional Disclosures Included: Claim 3: The second pipe is connected to the bypass pipe at a position which is on an upstream side of the bypass pipe, compared to a position at which the first pipe is connected to the bypass pipe (In Wakita, 5 is upstream of 4 so second pipe is at an upstream position compared to the first pipe); Claim 4: The ballast water treatment device further comprises: a ballast water take-in part provided on the bypass pipe and configured to take the ballast water from the ballast pipe into the bypass pipe (DaCosta, Figs. 1-4, where the intake part is the connection at the bypass junction); and Claim 10: The ballast water treatment device further comprising: a filter provided on the main pipe; and a roundabout bypass pipe having one end connected to the main pipe at a position upstream of the filter and the other end connected to the main pipe at a position downstream of the filter (DaCosta, Figs. 1-4, where one can construe the roundabout bypass as an alternate portion of the pipping starting at the ballast pump and continuing after the filter through to the main pipe).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al. (US20140042062) in view of Wakita (JP2015016761) and Leeuwen et al. (US20060243672), as applied to claim 1 above, further in view of Lynch (US20020153324)(of record).
Regarding claim 2, DaCosta, Wakita and Leeuwen combined discloses or suggests the ballast water treatment device according to claim 1, except wherein at least an inner surface of the bypass pipe is formed using a material having higher corrosion resistance than a material used for forming the ballast pipe.  
However, Lynch is directed to a water pollution remediation system includes a plurality of decontamination modules that are self-supporting and interconnectable for sequentially removing a plurality of different contaminants (Abstract) and contemplates contaminants found in ballast water ([0002]).  Lynch suggests that the piping of the system use corrosion resistant material when needed ([0034]).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the claimed invention to provide increased corrosion resistance on the bypass pipes to achieve the predictable result of reduced corrosion in the treatment system portion, as demonstrated by Lynch.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al. (US20140042062) in view of Wakita (JP2015016761) and Leeuwen et al. (US20060243672), as applied to claim 1 above, further in view of Childers et al. (US20080149485)(of record).
Regarding claim 5, DaCosta, Wakita and Leeuwen combined discloses or suggests the ballast water treatment device according to claim 1, except further comprising: Application No. 16/493,461 Reply to Office Action of July 9, 2021 
a sensor capable of measuring a concentration of a chemical in the ballast water flowing in the ballast pipe, the sensor connected to the ballast pipe at a position downstream of a merging portion between the ballast pipe and the bypass pipe.
Childers et al. (Childers) is directed to a system and process for de-halogenating ballast water before releasing the ballast water from the vessel. In one embodiment, the system comprises a means for measuring the halogen content of the ballast water, a reducing agent source in fluid communication with the ballast water, and a means for controlling the amount of reducing agent supplied to the ballast water (Abstract, Fig. 1).  Childers provides for a concentration measuring part 150 downstream of the merging of a bypass line where the chlorine is added ([0037], which is a chlorine measuring device; 130 is a chlorine supply device on a branch line).  Childers explains that this arrangement facilitates control of the chlorine addition in the branch line ([0037]).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the claimed invention to provide for a concentration measuring device downstream of the merge point of the bypass line and the ballast line to measure the chlorine concentration and facilitate controlling chlorine addition, as taught by Childers.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al. (US20140042062) in view of Wakita (JP2015016761), Leeuwen et al. (US20060243672), as and Childers et al. (US20080149485), as applied to claim 5 above, further in view of Adami et al. (20130327718)(of record).
Regarding claim 6, DaCosta, Wakita, Leeuwen and Childers combined discloses or suggests the ballast water treatment device according to claim 5, except further comprising: 
a measurement bypass pipe having both ends connected to the ballast pipe, and configured to allow a part of the ballast water flowing in the ballast pipe to form a divided flow of ballast water flowing in the measurement bypass pipe and to allow the divided flow to be merged with the main flow of the ballast water flowing in the ballast pipe, 
wherein the sensor is provided on the measurement bypass pipe.
One could construe the portions 86, 22, 88 of Miner as a measurement bypass pipe that eventually merges with the main flow ([0050], Fig. 2).
Alternately, Adami is directed to a similar system for the treatment and neutralization of agent in ballast water (Abstract).  Adami suggests providing measuring equipment for treating agent on a measurement bypass pipe with both ends connected to a ballast pipe (9, which connects with 1, and include measuring equipment 3 and 4).  Adami explains that this arrangement protects the measuring devices from damage ([0023]).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for the concentration measuring part on a measurement bypass line connected to the ballast pipe to protect the measuring part from damage, as taught by Adami.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DaCosta et al. (US20140042062) in view of Wakita (JP2015016761) and Leeuwen et al. (US20060243672), as applied to claim 1 above, further in view of Lee et al. (US20180037308). 
Regarding claim 9, DaCosta, Wakita and Leeuwen combined discloses or suggests the ballast water treatment device according to claim 1, further comprising: 
a ballast pump 592 provided on the main pipe (DaCosta (18), Figs. 1-4, Leeuwen, [0040]-[0042], Fig. 4); 
a bypass pump 560 provided on the bypass pipe (Leeuwen, [0040]-[0042], [0047]); 
Application No. 16/493,461a first valve 38 provided on the first pipe; 
a second valve 42; 
a discard pipe 32 connected to the main pipe (Figs. 1-4); and 
a controller configured to operate the ballast pump and the bypass pump, and to open or close the first and second valves, such that a part of untreated water  taken in the main pipe forms a divided flow of untreated water flowing in the bypass pipe, that the divided flow of the untreated water merges with a main flow of the untreated water flowing in the main pipe, and that the merged untreated water flows in the discard pipe, thereby discharging the sterilizing agent or the neutralizing agent remaining in the bypass pipe to outside of the ballast water treatment device through the discard pipe.
Therefore, the combination discloses or suggests the claimed invention, except wherein 
the second valve is provided on the second pipe; and 
the discard pipe is connected to the main pipe at a position downstream of the first and second ends of the bypass pipe.
Lee discloses a pollutant reduction device comprising an exhaust gas pipe for discharging exhaust gas of a combustion engine, a cleaning water supply pipe for supplying cleaning water, a scrubber for spraying the cleaning water, which is supplied through the cleaning water supply pipe, at the exhaust gas flowing in through the exhaust gas pipe, and a cleaning water discharge pipe for discharging the cleaning water inside the scrubber and supplying the same to a ballast water tank (Abstract).  Lee discloses a series of valves, including control valves that connect a seawater supply pipe and a cleaning water supply pipe and adjusts the amount or proportion of seawater supplied to the cleaning water supply pipe ([0016]).  At least one first valve 50a may be installed on the cleaning water discharge pipe 50 to control the flow of the cleaning water W2. The first valve 50a may be installed in front of the ballast water tank 60, and the cleaning water W2 passing through the first valve 50a may he supplied to a sterilization unit 120 ([0060]).  At least one second valve 70a may be installed on the circulation pipe 70 to control the flow of the cleaning water W2 ([0062]). 
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to arrange a second valve and discard pipe as claimed via rearranging parts as deemed necessary, to effectively control the untreated and treated water as well as the discharge of any excess sterilizing and neutralizing agent.

Regarding claim 11, DaCosta, Wakita and Leeuwen combined discloses the ballast water treatment device according to claim 10, except wherein the filter is provided on the main pipe at a position upstream of positions at which the first and second ends of the bypass pipe are connected to the main pipe, and the position at which the other end of the roundabout bypass pipe is connected to the main pipe is on an upstream side of the positions at which the first and second ends of the bypass pipe are connected to the main pipe.  
However, this is merely a matter of making alternate connections to the main pipe with additional piping or a re-arrangement of the parts and associated connections.  Leeuwen already shows that one can place a filter early in the process and system ([0039], Fig. 4).  In Miner, the filter is already upstream of the first container containing the sterilizing agent.  Thus, placing the filter and attendant roundabout pipe entirely upstream of the bypass pipe, as claimed, is merely an alternate arrangement for screening and removing particles and sediment to produce initially processed water which still contains at least some marine organisms and would not modify the intended operation of the device.  Such rearrangement might be done to make each portion more readily accessible, as modular components, for purposes of routine maintenance and such that one component could be readily separated or removed without substantially affecting the other components.

Claims 7, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Miner et al. (US20080190826) in view of Wakita (JP2015016761)(each of record).
Regarding claim 7, Miner discloses a ballast water treatment method (Miner, Abstract, Fig. 2) comprising: 
flowing ballast water through a main pipe of a ballast pipe 56 connected to a ballast tank 40 (Fig. 2); 
flowing a part of the ballast water flowing in the main pipe into a bypass pipe 14, 15 having both ends connected to the main pipe to form a divided flow of ballast water flowing in the bypass pipe (Fig. 2); 
supplying a sterilizing agent to the divided flow of ballast water flowing in the bypass pipe ([0023], [0051], where UV or biocidal agent can be supplied), 
merging the divided flow with a main flow of the ballast water flowing in the main pipe ([0049], ), and 
returning ballast water stored in the ballast tank to the main pipe through a return pipe 60 of the ballast pipe (Fig. 2).
Therefore, claim 7 discloses the claimed invention, except 
supplying a neutralizing agent capable of neutralizing the sterilizing agent to the divided flow of ballast water flowing in the bypass pipe.
Wakita discloses a ballast water treatment system 100, which performs ballast water sterilization treatment by utilizing an active substance, including a circulation channel 6 that circulates ballast water containing the active substance poured into a ballast tank 3, and active substance removing means 5 for removing the active substance in the ballast water circulated through the circulation channel 6 (Abstract, pp. 5-7 of English translation, Fig. 1).  If chlorine is employed as the sterilizing agent, for example, it may be necessary to remove residual chlorine so that the ballast water is in an environmentally safe state (Wakita, pp. 6 & 7 of 14).  Wakita’s Fig. 1 demonstrates a second container 5 in which a neutralizing agent capable of neutralizing a sterilizing agent is stored as well as a second pipe 5a connecting the second container and a potential bypass pipe with each other and thus able to supply the neutralizing agent from the second container to a part of the bypass pipe between the first and second ends of the bypass pipe.
In view of Wakita, and depending on the type of sterilizing agent employed and the need for control, which sterilizing agent can include chlorine as in Wakita, where such sterilizing agent could be substituted for UV (or ozone), as allowed in Miner (Miner, [0051], where “other biocidal means” is contemplated), when the claimed invention was effectively filed, it would have been obvious to a person having ordinary skill in the art to include a means of supplying a neutralizing agent capable of neutralizing the sterilizing agent to the divided flow of ballast water flowing in the bypass pipe, as an alternate means of dispensing and if necessary neutralizing particular sterilizing agents such that the ballast water is environmentally safe upon discharge.
Additional Disclosures Included: Claim 8: The ballast water treatment method further comprising: 
measuring a concentration of the sterilizing agent and/or the neutralizing agent in the ballast water flowing through the ballast pipe (Wakita, pp. 6-8, where concentrations are controlled, regulated and known, and therefore must be measured or it would have been obvious to do so); and Claim 12: In the ballast water treatment method, in the returning, the ballast water stored in the ballast tank is returned to the main pipe at a6Application No. 16/493,461Reply to Office Action of December 22, 2021 position upstream of positions at which the ends of the bypass pipe are connected to the main pipe (Miner, Fig. 2; claim 7 analysis).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miner et al. (US20080190826) in view of Wakita (JP2015016761), as applied to claim 7, further in view of 
Leeuwen et al. (US20060243672) and Lee et al. (US20180037308).
Regarding claim 13, Miner and Wakita combined discloses the ballast water treatment method according to claim 7, except further comprising: 
operating a ballast pump provided on the main pipe and a bypass pump provided on the bypass pipe so as to take untreated water into the main pipe, form a divided flow from a part of the untreated water flowing in the bypass pipe, merge the divided flow with a main flow of the untreated water flowing in the main pipe, and flow the merged untreated water in a discard pipe connected to the main pipe, thereby discharging the sterilizing agent or the neutralizing agent remaining in the bypass pipe to the outside through the discard pipe.
This claim present the manipulative steps associated with the claim 9 structure.  For convenience, see claim 9 analysis with respect to the added Leeuwen and Lee references.

Response to Arguments
	Applicant’s arguments filed 07-26-2022 have been fully considered.  Examiner has modified some of the rejections by adding one or more new references and modified obviousness rationales.  Therefore, some of Applicant’s arguments may be no longer be applicable in light of the modified rejections.
	Regarding claim 7, Examiner’s prior claim 1 analysis was also applied to claim 7.  This is changed in this OA because Applicant did not amend claim 7.  Former claim 1 and the current claim 7 employs Miner which provide an option for a biocide as an alternate to UV treatment.  Also, as reiterated above, Wakita rather than Miner is employed for the concept of using both a sterilizing and a neutralizing agent. 
	With respect to the amended claims, Examiner has added one or more new references and additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.  Based on the revised rejections and analysis, it does not appear that the claim are presently in condition for allowance.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779